                                                                                                Appeals Bu reau
Federal Defenders                                             52 Duane Street-10th Flo01~ New York, NY 10007
                                                                        Tel: (21 2) 417-8700 Fax: (212) 571-0392
 O F NE W Y O RK , INC.                                                            www.federaldefendersny.org


David E. Patton                                                                                   Appeals Burea11
  Executive Director                                                                             Barry D. Leiwant
and Attorney-in-Chief                                                                            Attorney-in-Charge


                                                            January 31, 2020
            VIA ECF
                                                                      JiUSDCSDNY
            Honorable Sidney H. Stein                                 tfDOClJt IBNT
            United States District Judge
            Southern District of New York
                                                                      iI ELBCrROt<ICAUX
                                                                         DOC#·
                                                                       :i ;
                                                                                        FILBD·.
            500 Pearl Street, Room 1010
            New York, New York 10007                                   u      BATE   FILE~: '/b,j?t>2;D_ .
                                                                       ~ ~--· ~· :,&.->••1• ··

                        Re: United States v. Pedro Martin, 03 CR 346 (SHS)

            Dear Judge Stein:

                  We write to request an adjournment of the resentencing date in this case. An
            adjournment is necessary to provide time for counsel to meet with Mr. Pedro and
            his family to prepare a complete sentencing submission. The government does not
            object to this request.

                  The resentencing is currently scheduled for February 20, 2020. I would
            request a sentencing date in mid-March but government counsel will be on trial
            from the end of February until March 16 th and I therefore request an adjournment
            of sentencing until the week of March 23, 2020, to accommodate her trial
            schedule. I would further request that the defense sentencing submission be due
            two weeks before the sentencing and the government's submission be due one
            week before that, consistent with the current schedule.


                                                      Respectfully submitted,

                                                        Isl
                                                      COLLEEN P. CASSIDY
                                                      Assistant Federal Defender

            CPC/gv
